Citation Nr: 1422872	
Decision Date: 05/20/14    Archive Date: 05/29/14

DOCKET NO.  08-35 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for post concussive syndrome with cognitive disorder following a head injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Barone, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from November 1974 to October 1975.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2004 rating decision by the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO).  The case was previously before the Board in February 2011, when the Board reopened the claim of service connection for post concussive syndrome with cognitive disorder following a head injury, and remanded de novo consideration of the claim for additional development.  In June 2012 the Board again remanded the matter (to complete required development).  In September 2010, a Travel Board hearing was held before the undersigned.  A transcript of the hearing is associated with the record.  In April 2014, the Veteran submitted additional evidence (a VA treatment record and a third-party lay statement) with a waiver of RO initial consideration.


FINDINGS OF FACT

1.  A cognitive disorder and residuals of brain injury were not noted on service induction examination; there is no clear and unmistakable evidence rebutting the presumption of soundness as to a cognitive disorder and residuals of brain injury on service entrance.

2.  The Veteran's current cognitive disorder/residuals of brain injury was manifested in service, and it is reasonably shown that such disorder was incurred in service.


CONCLUSION OF LAW

Service connection for post concussive syndrome with cognitive disorder following a head injury is warranted.  38 U.S.C.A. §§ 1110, 1111, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  However, inasmuch as the benefit sought is being granted, there is no reason to belabor the impact of the VCAA on this matter, since any error in notice or duty to assist omission is harmless.  Accordingly, the Board will address the merits of the claim.

Legal Criteria, Factual Background, and Analysis

Service connection will be granted for a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge may still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Establishing service connection requires evidence of: (1) a current disability; (2) a disease; injury, or event in service and (3) a nexus between the claimed disability and the disease, injury, or event in service and the present disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection is not available for personality disorders.  Personality disorders, of themselves (without superimposed acquired psychiatric disability) are not compensable disabilities.  See 38 C.F.R. §§ 3.303(c), 4.9.

A veteran is presumed to have been in sound condition when examined, accepted, and enrolled for service except as to defects, infirmities, or disorders noted at the time of examination, acceptance, enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.  A pre-existing injury or disease is considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the "correct standard for rebutting the presumption of soundness under section 1111 requires the government to show by clear and unmistakable evidence that (1) the veteran's disability existed prior to service and (2) that the pre-existing disability was not aggravated during service."  The Federal Circuit noted that lack of aggravation could be shown by establishing there was no increase in disability or that any increase in disability was due to the natural progress of the pre-existing condition.  See Wagner v. Principi, 370 F.3d 1089, 1096-97 (Fed. Cir. 2004).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim being decided.

The record reflects that the Veteran has diagnoses of a cognitive disorder or cognitive impairment related to various possible etiologies including a personality disorder, a cerebral ischemic event, and/or traumatic brain injury.

The Veteran's service treatment records (STRs) include a November 1974 enlistment examination which notes, in part, "severe concussion 1971 - no residuals" and refers to a history of "brainstem injury" noted to be without residuals and noted to be "all clear."  Other records have consistently indicated that the 1971 head injury was the result of a motor vehicle accident.  May to June 1975 STRs document head trauma in service involving the Veteran being hit in the left temporal area with a rock in early May 1975.  A number of reports document the medical attention for the head trauma and present somewhat varying impressions.  A diagnosis or impression of post concussive syndrome is noted multiple times, while some of the treatment providers noted some doubt as to whether the Veteran in fact suffered a concussion.  In the aftermath of the head trauma, the Veteran complained of symptoms including headaches (including specifically on the left side where he was struck), nausea, lightheadedness, weakness, loss of appetite, dizziness, and slurred speech (although the notation of slurred speech appears to have been attributed at that time to alcohol intoxication a couple of weeks after his injury).  One report indicates that the Veteran may have blacked out for approximately three minutes in the aftermath of the head injury, although he did not otherwise believe that he had lost consciousness.  Subsequent May to June 1975 records also show a diagnosis of adjustment reaction with effective alcohol usage and documents treatment for such.  During this time, the Veteran was admitted to psychiatric hospitalization and the associated report notes: "Psychological testing showed considerable inefficiency of intellectual function.  The overall profile is consistent with marked immaturity and tendency to impulsive, poorly controlled behavior and an infantile channeling of anger."  A psychiatrist determined that it was "doubtful if he can make a satisfactory military adjustment, at best marginal."

Although a history of a traumatic head injury was noted on the Veteran's service enlistment examination report, no pertinent residual disability or cognitive disorder was noted at that time (a related tracheotomy scar was noted).  Consequently, the Veteran is entitled to the legal presumption of soundness on entry in service afforded by 38 U.S.C.A. § 1111.

VA treatment records include a June 1997 record noting the Veteran's history of a closed head injury.  A February 1998 VA examination notes a postservice head injury in 1987 when the Veteran sustained brief loss of consciousness and 13 stitches; the examiner assessed "post concussion syndrome with brain stem injury, but no obvious cranial nerve abnormality."  An August 1998 VA examination report notes cognitive disorder; the examiner stated that the diagnosis is based on the Veteran's history, past performances on objective testing, and review of available records.

A November 2004 VA neurological treatment report refers to a cerebral ischemic event and presents the authoring medical doctor's comment that the Veteran "also suffers with cognitive problems which [are] likely related to his head injury."

A report of a May 2005 VA examination presents the examining neurologist/psychiatrist's opinion, informed by review of the pertinent information of record, that the Veteran has an organic brain syndrome and cognitive impairment not related to his in-service adjustment disorder and post-concussion syndrome diagnosis.  The examiner opined that the diagnosis of post-concussive syndrome in-service was not supported by evidence of a concussion nor any brain injury that could result in cognitive impairment.  The examiner noted that the Veteran has been found to have some cognitive impairments on neuropsychological testing that are more likely than not residuals of head injury pre-existing service and associated with the 1971 pre-service injury.  The examiner found these pre-existing cognitive deficits were less likely than not aggravated or made permanent by the 1975 closed head injury or otherwise during service.  The examiner concluded that the 1975 head trauma in service was not associated with a brain injury, that neither was the 1987 post-service injury associated with a brain injury, and that the 1975 and 1987 head injuries were not causative factors in the development of the currently claimed organic brain syndrome.

Also of record is a February 2006 VA examination report by the neurologist who authored the November 2004 neurological treatment report described above.  This report presents the opinion, informed by review of the record, that agrees with the May 2005 VA examiner to the extent of finding that organic brain syndrome and cognitive impairment are related to the pre-service 1971 head injury and are not causally linked to the adjustment disorder and post-concussion syndromes in service.  Significantly, however, the February 2006 VA examiner expresses that this agreement has "one exception."  The February 2006 VA examiner finds that "the 1975 [in-service] accident at least as likely as not aggravated his preexisting problem of organic brain syndrome that was present prior to his military service."  In this regard, the examiner explains: "My rationale is that [the Veteran] was diagnosed with post-concussion syndrome after his 5/7/1975  accident when he exhibited symptoms of nausea, dizziness, and headaches as well as slurred speech.  These would indicate that the 1975 accident mildly aggravated his preexisting organic brain syndrome."  

A May 2006 VA treatment report presents another medical doctor's impression of cognitive impairment secondary to multiple traumatic brain injuries.  The doctor opined: "IT IS LIKELY, BASED ON HISTORY, THAT PT HAD EFFECTS OF TBI AFTER HIS FIRST HEAD INJURY IN 1971 AND THAT THESE INCREASED AFTER SUBSEQUENT HEAD INJURIES IN 1975 AND 1987."  The author clarified the opinion in an addendum, stating that "it is at least as likely as it is not that the patient had cognitive/behavioral impairments as a result of his initial TBI in 1971 and that these deficits were exacerbated by his subsequent injury during the service and again in his injury after the service."
A May 2007 VA examination report by a psychologist presents the opinion that the Veteran's "brain syndrome and whatever cognitive impairment he exhibits at this time are less likely than not related to his in-service adjustment disorder and the head trauma he reportedly suffered in May 1975."  The examiner opines that the claimed link between current disability and the head injury in service is "questionable at best" and that the post-service head injury and cerebral ischemic event are "just as and perhaps more likely to account for his current functional status."  The psychiatrist found that the Veteran's behavioral disturbances during service and currently are "more accurately and parsimoniously accounted for by a long standing personality disorder than they are explained as the sequelae of brain disease (or exacerbation of that brain disease)."

The May 2007 VA examination report suggests the analysis may have been partly predicated upon the author's understanding that the Veteran "has been diagnosed as suffering from alcohol abuse by his psychiatrist," but the Veteran has disputed this assertion.  The Board notes that the record reflects that the Veteran's treating psychologist has diagnosed a cognitive disorder aggravated by head trauma in service and has not included any apparent reference to alcohol in the lists of diagnoses provided in October 2010 and December 2011 statements.

An October 2010 letter from the Veteran's treating psychiatrist at a Federal Health Care Center explains that the Veteran's diagnoses include a cognitive disorder and states "[h]e currently has cognitive impairment, forgetfulness, irritability, anxiety, and insomnia."  The examining psychiatrist opines: "In my professional experience, [the Veteran]'s condition was aggravated by the followed up head trauma associated with lose [sic] of consciousness that happened while he was in the Navy."

A January 2013 VA examination report by a psychologist (based in part upon a June 2011 examination of the Veteran) noted "borderline intellectual functioning ... thought to reflect his premorbid or premilitary innate abilities and not solely a result of premilitary head injury."  The examiner found "[t]here was no evidence in military service of postconcussion syndrome.  The injury to which he referred during service was a bump on the head and not a traumatic brain injury."  The examiner opined: "Borderline intellectual functioning was not aggravated by military service."  The examiner concluded that "[t]here was no evidence of a brain injury during military service.  Therefore, it is less likely than not that the veteran's claim of brain injury was caused by or aggravated beyond the normal progression in military service."  The examiner discussed the rationale that "[a]ll test results are either consistent with or better than borderline intellectual functioning.  There are no consistent deficits that could be construed as secondary to traumatic brain injury."

In an April 2014 VA otolaryngology consultation report, a doctor noted that the Veteran "had a brainstem audiometry done, which showed some abnormality on the auditory brainstem response.  He has a history of head injury with a brick in the left temporal area."  The doctor stated that the Veteran's "tinnitus and hearing loss being worse on the left side is likely related to his head injury on the left side.  Also, likely the abnormality of the auditory brainstem response is related to his head injury in the left temporal region in the past."

The Veteran has also submitted several statements in support of his claim reiterating that his symptoms were exacerbated following his head trauma in service.

The initial question that must be addressed is whether the Veteran has an acquired cognitive disorder consistent with injury (as opposed to function associated with a personality disorder or premorbid capacity).  The authors of the November 2004 treatment record and February 2006 VA examination report, the May 2006 medical opinion, the October 2010 medical opinion, and the April 2014 treatment record are all doctors with pertinent medical training.  They all appear to agree that the Veteran has cognitive deficit residuals of head injuries.  They are each informed by examination of the Veteran, at least two of them are informed by review of the claims-file, and at least two of them are informed by participation in treatment of the Veteran.  The Board finds that these opinions, including rationales where presented, are consistent with other evidence of record.  For these reasons, the Board finds that the evidence indicating the Veteran's cognitive deficits are acquired disability involving brain injury is highly probative.  

The most significant evidence that may weigh against such a finding appears in the May 2007 and June 2013 VA examination reports.  These opinions are prepared by psychologists not shown to have the level of medical training possessed by the medical doctors who authored the contrary opinions.  Also, the May 2007 VA examination report appears to rely upon a questionable factual predicate that the Veteran had an alcohol abuse disorder diagnosed by his treating psychologist, but the Veteran has disputed this assertion and the statements of record from his treating psychologist include no apparent reference to alcohol.

The Board finds that the evidence supporting a finding that the Veteran has an acquired cognitive disorder associated with brain injury probatively outweighs the contrary suggestions of record.

The Board must next determine whether the presumption of soundness on entry into service is rebutted by clear and unmistakable evidence.  In this case, the Board finds that there is no clear and unmistakable evidence that the pre-existing brain injury or associated cognitive disorder was not aggravated during service.  Thus, the Board will direct its discussion to addressing the pertinent aggravation prong of the presumption of soundness analysis.

When the presumption of soundness applies, the burden remains on VA to prove lack of aggravation, and the claimant has no burden to produce evidence of aggravation.  See Horn v. Shinseki, 25 Vet. App. 231, 238 (2012).  The VA examination reports from May 2005 May 2007, and June 2013 are the most significant evidence suggesting an absence of aggravation of a cognitive disorder or brain injury during service.  Of these, only the May 2005 VA examination report is authored by a medical doctor; the other opinions are from psychologists.  The Board finds that the May 2005 VA examination report, informed by neurological expertise, is the most probative evidence indicating no aggravation of cognitive disorder or brain injury during service; however, this opinion appears to rely upon the examiner's doubt of the validity of the documented diagnosis of post-concussive syndrome in service and also presents the conclusion in terms indicating it is unlikely that any pertinent aggravation of disability occurred during service.  Weighing against this opinion, and weighing in favor of finding in-service aggravation of cognitive disorder / brain injury are the February 2006 VA examination report, the May 2006 VA treatment report with opinion, and the October 2010 opinion by the Veteran's treating psychiatrist.  Each of these is authored by a doctor with medical training and pertinent expertise.

The Board finds that the sum of the evidence does not present a clear and unmistakable demonstration that the Veteran's preexisting cognitive disorder / brain injury was not aggravated by his service.  Accordingly, the presumption of soundness is not rebutted.

The Board finds that the most probative evidence reasonably supports a finding that the Veteran's current cognitive disorder is linked to his head injury with post-concussive syndrome in service.  The Board finds that the pertinent question of etiological nexus involves significant medical complexity such that the opinions of medical doctors, including with training in psychiatry and neurology, may be viewed as more probative than the opinions of psychologists without the benefit of a similar level of pertinent medical expertise.  The February 2006 VA examination report, May 2006 VA treatment report with opinion, and October 2010 opinion of the treating psychiatrist all support finding an etiological link between the pertinent current disability and the head trauma in service; each was authored by a medical doctor with pertinent specialized training and with consideration of the pertinent factual information.  The Board finds this set of evidence is more persuasive and probative than is the contrary negative evidence featuring the May 2005, May 2007, and June 2013 VA examination reports.

Of this negative evidence, only the May 2005 VA examination report is prepared by a medical doctor rather than a psychologist; the May 2005 VA examination report's opinion is partly predicated upon the author's belief that the in-service diagnosis of post-concussive syndrome was unsupported because the Veteran's STRs "at that time indicate that he did not have symptoms or findings of a concussion, and these records do not contain evidence that [the Veteran] sustained a brain injury at that time...."  However, evidence including the February 2006 VA examiner's medical opinion indicates that the documented symptoms in service were suggestive of injury to the brain, and the Board finds that this finding appears to be more in accord with the contents of the STRs showing symptoms including having blacked out, headaches (including specifically on the left side where he was struck), nausea, lightheadedness, weakness, loss of appetite, and dizziness (also noting that the Veteran was further observed with slurred speech that at the time was attributed to intoxication).  The Board considers the contemporaneous STRs repeatedly documenting a medical diagnosis of post-concussive syndrome to be further supportive of a finding that the Veteran sustained a concussion in service.

As the most probative negative evidence relies upon a predicate that appears less consistent with the contemporaneous STRs than the findings of the positive expert medical opinions, and as the positive medical opinions collectively reflect at least as substantial a level of medical/neurologic/psychiatric expertise and familiarity with the pertinent facts as any contrary opinion, the Board finds that the positive medical opinions are more probative in this case.  The Veteran's testimony indicates that he has experienced pertinent deficits continuously from the time of his military service through the pendency of this appeal; there is no significant indication in the evidence to the contrary.  Resolving any remaining reasonable doubt in the Veteran's favor, the Board concludes that the competent evidence of record reasonably supports a finding that the Veteran's current post-concussive cognitive disorder is related to the head injury and post-concussive syndrome treated in service.  Accordingly, service connection for cognitive disorder associated with brain injury and concussion is warranted.


ORDER

Service connection for post concussive syndrome with cognitive disorder following a head injury is granted.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


